
	
		II
		109th CONGRESS
		2d Session
		S. 3848
		IN THE SENATE OF THE UNITED STATES
		
			September 6, 2006
			Mr. Kyl (for himself,
			 Mr. DeWine, and Mr. Cornyn) introduced the following bill; which was
			 read twice and referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to support the war
		  on terrorism, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Terrorism Prevention Act of
			 2006.
		2.Providing
			 material support to terrorist groups
			(a)Offense of
			 rewarding or facilitating international terrorist acts
				(1)In
			 generalChapter 113B of title 18, United States Code, is amended
			 by adding at the end the following section:
					
						2339E.Providing
				material support to international terrorism
							(a)DefinitionsIn
				this section:
								(1)The term
				material support or resources has the same meaning as in section
				2339A(b).
								(2)The term
				the perpetrator of an act includes any person who—
									(A)commits the
				act;
									(B)aids, abets,
				counsels, commands, induces, or procures its commission; or
									(C)attempts, plots,
				or conspires to commit the act.
									(3)The term
				international terrorism has the same meaning as in section
				2331.
								(4)The term
				facility of interstate or foreign commerce has the same meaning as
				in section 1958(b)(2).
								(5)The term
				serious bodily injury has the same meaning as in section
				1365.
								(6)The term
				national of the United States has the same meaning as in section
				101(a)(22) of the Immigration and Nationality Act (8 U.S.C.
				1101(a)(22)).
								(b)ProhibitionWhoever,
				in a circumstance provided in subsection (c), provides material support or
				resources to the perpetrator of an act of international terrorism, or to a
				family member or other person associated with such perpetrator, with the intent
				to facilitate, reward, or encourage that act or other acts of international
				terrorism, shall be fined under this title and imprisoned for any term of years
				not less than 10 or for life, and, if death results, shall be imprisoned for
				any term of years not less than 30 or for life.
							(c)Jurisdictional
				basesA circumstance referred to in subsection (b) is—
								(1)the offense
				occurs in or affects interstate or foreign commerce;
								(2)the offense
				involves the use of the mails or a facility of interstate or foreign
				commerce;
								(3)an offender
				intends to facilitate, reward, or encourage an act of international terrorism
				that affects interstate or foreign commerce or would have affected interstate
				or foreign commerce had it been consummated;
								(4)an offender
				intends to facilitate, reward, or encourage an act of international terrorism
				that violates the criminal laws of the United States;
								(5)an offender
				intends to facilitate, reward, or encourage an act of international terrorism
				that is designed to influence the policy or affect the conduct of the United
				States Government;
								(6)an offender
				intends to facilitate, reward, or encourage an act of international terrorism
				that occurs in part within the United States and is designed to influence the
				policy or affect the conduct of a foreign government;
								(7)an offender
				intends to facilitate, reward, or encourage an act of international terrorism
				that causes or is designed to cause death or serious bodily injury to a
				national of the United States while that national is outside the United States,
				or substantial damage to the property of a legal entity organized under the
				laws of the United States (including any of its States, districts,
				commonwealths, territories, or possessions) while that property is outside of
				the United States;
								(8)the offense
				occurs in whole or in part within the United States, and an offender intends to
				facilitate, reward or encourage an act of international terrorism that is
				designed to influence the policy or affect the conduct of a foreign government;
				or
								(9)the offense
				occurs in whole or in part outside of the United States, and an offender is a
				national of the United States, a stateless person whose habitual residence is
				in the United States, or a legal entity organized under the laws of the United
				States (including any of its States, districts, commonwealths, territories, or
				possessions).
								.
				(2)Technical and
			 conforming amendments
					(A)Table of
			 sectionsThe table of sections for chapter 113B of title 18,
			 United States Code, is amended by adding at the end the following:
						
							
								2339D. Receiving military-type training from a foreign
				terrorist organization.
								2339E. Providing material support to
				international
				terrorism.
							
							.
					(B)Other
			 amendmentSection 2332b(g)(5)(B)(i) of title 18, United States
			 Code, is amended by striking all after 2339C and inserting
			 (relating to financing of terrorism), 2339E (relating to providing
			 material support to international terrorism), or 2340A (relating to
			 torture);.
					(b)Increased
			 penalties for providing material support to terrorists
				(1)Providing
			 material supportSection 2339A(a) of title 18, United States
			 Code, is amended by striking , imprisoned not more than 15
			 years, and all that follows through life. and inserting
			 and imprisoned for any term of years not less than 10 or for life, and,
			 if the death of any person results, shall be imprisoned for any term of years
			 not less than 25 or for life..
				(2)Providing
			 material support or resources to designated foreign terrorist
			 organizationsSection 2339B(a) of title 18, United States Code,
			 is amended by striking or imprisoned not more than 15 years, and
			 all that follows through life. and inserting and
			 imprisoned for not less than 5 years and not more than 25 years, and, if the
			 death of any person results, shall be imprisoned for any term of years not less
			 than 20 or for life..
				(3)Receiving
			 Military-Type training from a foreign terrorist
			 organizationSection 2339D of title 18, United States Code, is
			 amended by striking or imprisoned for ten years, or both. and
			 inserting and imprisoned for not less than 3 years and not more than 15
			 years..
				(c)Exceptions to
			 prohibitionSection 2339A(b)(1) of title 18, United States Code,
			 is amended by striking , except medicine or religious
			 materials.
			(d)Addition of
			 attempts and conspiracies to an offense relating to military
			 trainingSection 2339D of title 18, United States Code, is
			 amended by inserting , or attempts or conspires to receive,
			 after receives.
			(e)Denial of
			 federal benefits to convicted terrorists
				(1)In
			 generalChapter 113B of title 18, United States Code, as amended
			 by this section, is further amended by adding at the end the following:
					
						2339F.Denial of
				Federal benefits to terrorists
							(a)In
				generalAny individual who is convicted of a Federal crime of
				terrorism (as defined in section 2332b(g)) shall, as provided by the court on
				motion of the Government, be ineligible for any or all Federal benefits for any
				term of years or for life.
							(b)Federal benefit
				definedIn this section, Federal benefit has the
				meaning given that term in section 421(d) of the Controlled Substances Act (21
				U.S.C.
				862(d)).
							.
				(2)Technical and
			 conforming amendmentThe table of sections for chapter 113B of
			 title 18, United States Code, as amended by this section, is further amended by
			 adding at the end the following:
					
						
							2339F. Denial of Federal benefits to
				terrorists.
						
						.
				3.Improvements to
			 the classified information procedures act
			(a)Short
			 titleThis section may be cited as the Classified
			 Information Procedures Reform Act of 2006.
			(b)Interlocutory
			 appeals under the classified information procedures actSection
			 7(a) of the Classified Information Procedures Act (18 U.S.C. App.) is amended
			 by adding at the end The Government's right to appeal under this section
			 applies without regard to whether the order appealed from was entered under
			 this Act..
			(c)Ex parte
			 authorizations under the classified information procedures
			 actSection 4 of the Classified Information Procedures Act (18
			 U.S.C. App.) is amended—
				(1)in the second
			 sentence—
					(A)by striking
			 may and inserting shall; and
					(B)by striking
			 written statement to be inspected and inserting statement
			 to be made ex parte and to be considered; and
					(2)in the third
			 sentence—
					(A)by striking
			 If the court enters an order granting relief following such an ex parte
			 showing, the and inserting The; and
					(B)by inserting
			 , as well as any summary of the classified information the defendant
			 seeks to obtain, after text of the statement of the United
			 States.
					(d)Application of
			 classified information procedures act to non-documentary
			 informationSection 4 of the Classified Information Procedures
			 Act (18 U.S.C. App.) is amended—
				(1)in the section
			 heading, by inserting , and access to, after
			 of;
				(2)by inserting
			 (a) Discovery of
			 classified information from documents.— before the
			 first sentence; and
				(3)by adding at the
			 end the following:
					
						(b)Access to other
				classified information
							(1)If the defendant
				seeks access through deposition under the Federal Rules of Criminal Procedure
				or otherwise to non-documentary information from a potential witness or other
				person which he knows or reasonably believes is classified, he shall notify the
				attorney for the United States and the district court in writing. Such notice
				shall specify with particularity the classified information sought by the
				defendant and the legal basis for such access. At a time set by the court, the
				United States may oppose access to the classified information.
							(2)If, after
				consideration of any objection raised by the United States, including any
				objection asserted on the basis of privilege, the court determines that the
				defendant is legally entitled to have access to the information specified in
				the notice required by paragraph (1), the United States may request the
				substitution of a summary of the classified information or the substitution of
				a statement admitting relevant facts that the classified information would tend
				to prove.
							(3)The court shall
				permit the United States to make its objection to access or its request for
				such substitution in the form of a statement to be made ex parte and to be
				considered by the court alone. The entire text of the statement of the United
				States, as well as any summary of the classified information the defendant
				seeks to obtain, shall be sealed and preserved in the records of the court and
				made available to the appellate court in the event of an appeal.
							(4)The court shall
				grant the request of the United States to substitute a summary of the
				classified information or to substitute a statement admitting relevant facts
				that the classified information would tend to prove if it finds that the
				summary or statement will provide the defendant with substantially the same
				ability to make his defense as would disclosure of the specific classified
				information.
							(5)A defendant may
				not obtain access to classified information subject to this subsection except
				as provided in this subsection. Any proceeding, whether by deposition under the
				Federal Rules of Criminal Procedure or otherwise, in which a defendant seeks to
				obtain access to such classified information not previously authorized by a
				court for disclosure under this subsection must be discontinued or may proceed
				only as to lines of inquiry not involving such classified
				information.
							.
				4.Improvements to
			 the terrorist hoax statute
			(a)Hoax
			 statuteSection 1038 of title 18, United States Code, is
			 amended—
				(1)in subsections
			 (a)(1) and (b), by striking a violation and all that follows
			 through title 49 and inserting an offense listed under
			 section 2332b(g)(5)(B) of this title; and
				(2)in subsection
			 (a)(2)—
					(A)in subparagraph
			 (A), by striking , imprisoned not more than 5 years, or both and
			 inserting and imprisoned for not less than 2 years nor more than 10
			 years;
					(B)in subparagraph
			 (B), by striking , imprisoned not more than 20 years, or both
			 and inserting and imprisoned for not less than 5 years nor more than 25
			 years; and
					(C)in subparagraph
			 (C), by striking , imprisoned for any term of years or for life, or
			 both and inserting and imprisoned for any term of years not less
			 than 10 or for life.
					(b)Threatening
			 communications
				(1)Mailed within
			 the United StatesSection 876 of title 18, United States Code, is
			 amended by adding at the end thereof the following new subsection:
					
						(e)For purposes of
				this section, the term addressed to any other person includes an
				individual (other than the sender), a corporation or other legal person, and a
				government or agency or component
				thereof.
						.
				(2)Mailed to a
			 foreign countrySection 877 of title 18, United States Code, is
			 amended by adding at the end thereof the following new paragraph:
					
						For purposes
				of this section, the term addressed to any person includes an
				individual, a corporation or other legal person, and a government or agency or
				component
				thereof.
						.
				5.Terrorist
			 murders, kidnappings, and assaults
			(a)HomicideSection 2332(a) of title 18, United States
			 Code, is amended—
				(1)by inserting
			 , or attempts or conspires to kill, after Whoever
			 kills; and
				(2)in paragraph (1),
			 by striking this title and all that follows and inserting
			 this title and punished by death or imprisonment for any term of years
			 not less than 30 or for life;
				(b)KidnappingSection
			 2332(b) of title 18, United States Code, is amended to read as follows:
				
					(b)KidnappingWhoever
				outside the United States unlawfully seizes, confines, inveigles, decoys,
				kidnaps, abducts, or carries away, or attempts or conspires to seize, confine,
				inveigle, decoy, kidnap, abduct or carry away, a national of the United States,
				shall be fined under this title and punished by imprisonment for any term of
				years not less than 20 or for life; and, if the death of any person results,
				shall be fined under this title and punished by death or imprisonment for
				life.
					.
			(c)Other
			 conductSection 2332(c) of title 18, United States Code, is
			 amended—
				(1)by inserting
			 (as defined in section 1365, including any conduct that, if the conduct
			 occurred in the special maritime and territorial jurisdiction of the United
			 States, would violate section 2241 or 2242) after injury
			 in paragraphs (1) and (2); and
				(2)in the matter
			 following paragraph (2), by striking or imprisoned and all that
			 follows and inserting and imprisoned for any term of years not less than
			 10 or for life..
				(d)Terrorist
			 offenses resulting in death
				(1)In
			 generalChapter 113B of title 18, United States Code, as amended
			 by this Act, is further amended by adding at the end the following:
					
						2339G.Terrorist
				offenses resulting in death
							(a)Whoever, in the
				course of committing a terrorist offense, engages in conduct that results in
				the death of a person, shall be punished by death or imprisoned for any term of
				years not less than 20 or for life.
							(b)In this section,
				the term terrorist offense means—
								(1)a felony offense
				that is—
									(A)a Federal crime
				of terrorism as defined in section 2332b(g), other than an offense under
				section 1363; or
									(B)an offense under
				this chapter, section 175, 175b, 229, or 831, or section 236 of the Atomic
				Energy Act of 1954; or
									(2)a Federal offense
				that is an attempt or conspiracy to commit an offense described in paragraph
				(1).
								.
				(2)Technical and
			 conforming amendmentThe table of sections for chapter 113B of
			 title 18, United States Code, as amended by this Act, is further amended by
			 adding at the end the following:
					
						
							2339G. Terrorist offenses resulting in
				death.
						
						.
				(e)Death
			 penalties
				(1)Mass
			 destructionSection 832 of title 18, United States Code, is
			 amended—
					(A)in subsection
			 (a), by striking not more than 20 years. and inserting
			 any term of years not less than 15 or for life.; and
					(B)in subsection
			 (c), by striking or for life. and inserting not less than
			 15 or for life and, if the death of any person results, shall be punished by
			 death or imprisonment for life.
					(2)Missile systems
			 designed to destroy aircraftSection 2332g(c)(3) of title 18,
			 United States Code, is amended by inserting death or before
			 imprisonment for life.
				(3)Nuclear
			 materialSection 222b. of the Atomic Energy Act of 1954 (42
			 U.S.C. 2272) is amended by inserting death or before
			 imprisonment for life the last place it appears.
				(4)Radiological
			 dispersal devicesSection 2332h(c)(3) of title 18, United States
			 Code, is amended by inserting death or before
			 imprisonment for life.
				(5)Variola
			 virusesSection 175c(c)(3) of title 18, United States Code, is
			 amended by inserting death or before imprisonment for
			 life.
				6.Investigation of
			 terrorist crimes
			(a)Nondisclosure
			 of FISA investigationsThe
			 following provisions of the Foreign Intelligence Surveillance Act of 1978 are
			 each amended by inserting (other than in proceedings or other civil
			 matters under the immigration laws, as that term is defined in section
			 101(a)(17) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(17))) after authority of the United
			 States:
				(1)Subsections (c), (e), and (f) of section
			 106 (50 U.S.C. 1806).
				(2)Subsections (d),
			 (f), and (g) of section 305 (50 U.S.C. 1825).
				(3)Subsections (c),
			 (e), and (f) of section 405 (50 U.S.C. 1845).
				(b)Multidistrict
			 search warrants in terrorism investigationsRule 41(b)(3) of the
			 Federal Rules of Criminal Procedure is amended to read as follows:
				
					(3)a magistrate
				judge—in an investigation of—
						(A)a Federal crime
				of terrorism (as defined in section 2332b(g)(g) of title 18, United States
				Code); or
						(B)an offense under
				section 1001 or 1505 of title 18, United States Code, relating to information
				or purported information concerning a Federal crime of terrorism (as defined in
				section 2332b(g)(5) of title 18, United States Code)—having authority in any
				district in which activities related to the Federal crime of terrorism or
				offense may have occurred, may issue a warrant for a person or property within
				or outside that
				district.
						.
			(c)Increased
			 penalties for obstruction of justice in terrorism casesSections
			 1001(a) and 1505 of title 18, United States Code, are amended by striking
			 8 years and inserting 10 years.
			
